Mikell, Judge.
In Minnix v. Dept. of Transp., 240 Ga. App. 524 (525 SE2d 704) (1999), we affirmed the dismissal of professional negligence claims brought by Jimmy Kay Minnix and Bonnie C. Minnix against the Georgia Department of Transportation (“DOT”), holding that the plaintiffs’ failure to attach an expert affidavit to their complaint was fatal to those claims. In Minnix v. Dept. of Transp., 272 Ga. 566 (533 SE2d 75) (2000), the Supreme Court reversed the judgment of this Court, holding that where a professional negligence action is filed against an employer based upon the action or inaction of its agent or employee, the expert affidavit requirement of OCGA § 9-11-9.1 (a), as amended in 1997, does not apply to employers other than licensed health care facilities.
Accordingly, the judgment of the Supreme Court is made the judgment of this Court, and the judgment of the superior court dis*743missing plaintiffs’ professional negligence claims against the DOT is reversed.
Decided August 31, 2000.
Doffermyre, Shields, Canfield, Knowles & Devine, Foy R. Devine, David S. Hagy, Mundy & Gammage, William D. Sparks, for appellants.
Thurbert E. Baker, Attorney General, Kathleen M. Pacious, Deputy Attorney General, Lawson, Davis, Pickren & Seydel, Paul R. Jordan, Alison H. Price III, G. Thomas Davis, for appellees.

Judgment reversed.


Johnson, C. J., and Phipps, J., concur.